DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 FEBRUARY 2021 has been entered.
Status of Claims
In the RCE filed on 24 FEBRUARY 2021, where Claim 1 has been amended.  Claims 5-8 have been cancelled. 
Current pending claims are Claims 1-4 and 9 and are considered on the merits below. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 24 FEBRUARY 2021, with respect to the 112(b) rejections and the art rejections under 103 have been fully considered and are persuasive.  The 112(b) rejections and the art rejections under 103 has been withdrawn. 
NOTICE OF ALLOWABILITY
The following is an examiner’s statement of reasons for allowance:
The Examiner has updated the search and reconsidered the pending claims.  Upon further search and consideration, the microchip as claimed, including where a the dead end of the second flow path is inflated by being filled up by a liquid, and the elastic sheets forming the first 
While the previously applied prior art teaches most of the microchip, the references, together, do not suggest the elastic sheets forming the first intermediate layer are brought into contact with one another so as to close the first flow path by inflation of the dead end of the second flow path. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication No. 2011/0000561 A1 to ASOGAWA.  The cited reference in Figures 22A and 22 B, discloses views of the microchip comprises a plurality of plates where channel are disposed between each of the channels.  It can also be seen from Figure 22A to 22B, a pressurized medium, assumed to be a liquid volume is applied to the shutter channel 383 and this deforms all of the plates around that particular area.  As seen in Figure 22B, when the channel 372 is brought into press-contact with a periphery of the dented portion 303a, and is closed firmly.  
While this language partially reads on the last portion of Claim 1, where a flow path is filled with a liquid and therefore sheets are brought into contact with one another to close the other flow path, this is not performed including a dead end.  As can be seen in [0102-0104], filling a flow path so that it is inflated can consequentially close another flow path, this is not done by filling a dead end of a flow path.  Only a pressurized medium is applied to the channel 383 to deform or close portion 303a in table 303.
While multilayer microchip or microfluidic device are known in the art, the structural limitation including dead ends and flow paths and closing one flow path with filling up another flow path with a dead end is not found in the prior art.  Newly cited reference to ASOGAWA teaches how one flow path can be closed by filling up of another with a pressurized medium, the .  
Claims 1-4 and 9 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/CHRISTINE T MUI/Primary Examiner, Art Unit 1797